         Case 1:18-cr-00669-JPO Document 173 Filed 08/07/20 Page 1 of 1

L AW O FFICES OF J ILL R. S HELLOW
______________________________________________________________________________

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004



                                      August 5, 2020




BY ECF ONLY
The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:    United States v. Adonis Ramirez
              S1 18 Cr. 669 (JPO)

Dear Judge Oetken:

       After discussions with the government and our client, Adonis Ramirez, we have
reached an agreement for a disposition. Accordingly, we respectfully request that we be
permitted to reserve the right to file motions out of time in the unlikely event that the guilty
plea does not go through.

                                     Respectfully submitted,              Granted.
                                                                          So ordered.
                                                                           August 7, 2020


                                     Jill R. Shellow


cc:    All Counsel (by ECF only)




Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
